Name: Commission Regulation (EC) No 1828/2001 of 17 September 2001 on issuing A2 export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 Avis juridique important|32001R1828Commission Regulation (EC) No 1828/2001 of 17 September 2001 on issuing A2 export licences for fruit and vegetables Official Journal L 248 , 18/09/2001 P. 0039 - 0040Commission Regulation (EC) No 1828/2001of 17 September 2001on issuing A2 export licences for fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(1), as last amended by Regulation (EC) No 298/2000(2), and in particular Article 3(4) thereof,Whereas:(1) Commission Regulation (EC) No 1705/2001(3) set the indicative refund rates and the indicative quantities for A2 export licences, other than those applied for in the context of food aid.(2) For tomatoes, oranges, lemons, table grapes and apples, in view of the economic situation and taking account of information received by operators via their applications for A2 licences, the definitive refund rates should be set at a different rate from the indicative rates. The percentages for the issuing of licences for the quantities applied for should also be set. The definitive rates may not be more than 50 % more than the indicative rates.(3) Pursuant to Article 3(5) of Regulation (EC) No 2190/96, applications for rates in excess of the corresponding definitive rates shall be considered null and void,HAS ADOPTED THIS REGULATION:Article 11. For A2 export licences for which applications have been submitted pursuant to Article 1 of Regulation (EC) No 1705/2001 the actual date of application referred to in the second subparagraph of Article 3(1) of Regulation (EC) No 2190/96 is hereby set at 18 September 2001.2. The licences referred to in the first paragraph shall be issued at the definitive refund rates and at the percentages for the quantities applied for as indicated in the Annex to this Regulation.3. Pursuant to Article 3(5) of Regulation (EC) No 2190/96, applications referred to in the first paragraph for rates in excess of the corresponding definitive rates set out in the Annex shall be considered null and void.Article 2This Regulation shall enter into force on 18 September 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 292, 15.11.1996, p. 12.(2) OJ L 34, 9.2.2000, p. 16.(3) OJ L 232, 30.8.2001, p. 10.ANNEX>TABLE>